STEINBERG, Judge,
concurring in part and dissenting in part:
I concur in the order to the extent that it awards two hours of additional fee compensation and orders a conference to resolve any remaining fee issues. However, for the reasons stated in my earlier separate opinion, Cleary v. Brown, 8 Vet.App. 305, 326 (1995) (Steinberg, J., concurring in part and dissenting in part), I dissent to the denial of reconsideration of the percentage reduction of the 38.5 hour “fees for fees” request. Also, although I agree that “a concurring view is not a proper subject for reconsideration by a panel”, I wish to reiterate my view that there was “no justification for the suggestion that the appellant’s public-interest counsel may have had ‘unclean hands’ in the manner in which representation of the appellant was conducted”, and the appellant’s motion makes that conclusion even more clear. Id. at 326 n. 37.